 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC COVER,                                         No. 2:18-cv-2784 KJN P
12                        Petitioner,
13            v.                                          ORDER TO SHOW CAUSE
14    STATE OF CALIFORNIA,
15                        Respondent.
16

17           Petitioner is a former prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On January 4, 2019, respondent filed a motion to dismiss

19   this action because this court no longer has jurisdiction. Petitioner has not filed an opposition to

20   the motion. Local Rule 230(l) provides in part: “Failure of the responding party to file written

21   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

22   the granting of the motion . . . .” Id.

23           Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause, within

24   thirty days, why his failure to oppose respondent’s January 4, 2019 motion to dismiss for lack of

25   jurisdiction should not be deemed a waiver of any opposition to the granting of the motion, and

26   he shall file an opposition. Petitioner is cautioned that failure to respond to the instant order, or to

27   ////

28   ////
                                                         1
 1   file an opposition to the pending motion to dismiss, will result in a recommendation that this

 2   action be dismissed. Fed. R. Civ. P. 41(b).

 3   Dated: February 8, 2019

 4

 5
     /cove2784.46h
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
